Exhibit 10.1
LEXMARK INTERNATIONAL, INC.
2013 EQUITY COMPENSATION PLAN


SECTION 1.


PURPOSE


The purpose of the Plan is to foster and promote the long-term financial success
of the Company and materially increase shareholder value by (a) motivating
superior performance by means of performance-related incentives, (b) encouraging
and providing for the acquisition of an ownership interest in the Company by
Employees and (c) enabling the Company to attract and retain the services of an
outstanding management team upon whose judgment, interest and special effort the
successful conduct of its operations is largely dependent.  Upon approval of the
Plan by the Company’s shareholders, no further awards shall be granted under the
Lexmark International, Inc. Stock Incentive Plan, as amended and restated
effective April 23, 2009 (the “Predecessor Plan”), however any then outstanding
awards under the Predecessor Plan shall continue in effect in accordance with
their existing terms.


SECTION 2.


DEFINITIONS


2.1. Definitions.  Whenever used herein, the following terms shall have the
respective meanings set forth below:


(a) "Act" means the Securities Exchange Act of 1934, as amended.


(b) "Adjustment Event" shall mean any stock dividend, stock split or share
combination of, or extraordinary cash dividend on, the Common Stock or
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below Fair Market Value, or other similar event
affecting the Common Stock of the Company.


(c) "Award Agreement" means the agreement, certificate or other instrument
evidencing the grant of any Incentive Award under the Plan.


 
(d)
"Board" means the Board of Directors of the Company.



(e) "Cause", with respect to any Incentive Award, shall have the meaning
assigned thereto in the Award Agreement evidencing such Incentive Award or, if
there is no such meaning assigned, shall mean (i) the willful failure by the
Participant to perform substantially his duties as an employee of the Company or
any Subsidiary (other than due to physical or mental illness) after reasonable
notice to the Participant of such failure, (ii) the Participant's engaging in
serious misconduct that is injurious to the Company or any Subsidiary, (iii) the
Participant's having been convicted of, or entered a plea of nolo contendere to,
a crime that constitutes a felony or (iv) the breach by the Participant of any
written covenant or agreement with the Company or any Subsidiary not to disclose
information pertaining to the Company or any Subsidiary or not to compete or
interfere with the Company or any Subsidiary.


(f) "Change in Control" shall mean the occurrence of any of the following
events:


(i) a majority of the members of the Board at any time cease for any reason
other than due to death or disability to be persons who were members of the
Board twenty-four months prior to such time (the "Incumbent Directors");
provided that any director whose election, or nomination for election by the
Company's stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who are Incumbent Directors shall be
treated as an Incumbent Director;


(ii) any "person," including a "group" (as such terms are used in Sections 13(d)
and 14(d)(2) of the Act, but excluding the Company, its Subsidiaries, any
employee benefit plan of the Company or any Subsidiary, employees of the Company
or any Subsidiary or any group of which any of the foregoing is a member) is or
becomes the "beneficial owner" (as defined in Rule 13(d)(3) under the Act),
directly or indirectly, including without limitation, by means of a tender or
exchange offer, of securities of the Company representing 30% or more of the
combined voting power of the Company's then outstanding securities; or


 
 
 
(iii) the consummation of (x) a merger or other business combination of the
Company with or into another corporation immediately following which merger or
combination (A) the stock of the surviving entity is not readily tradable on an
established securities market, (B) a majority of the directors of the surviving
entity are persons who (1) were not directors of the Company immediately prior
to the merger and (2) are not nominees or representatives of the Company or (C)
any "person," including a "group" (as such terms are used in Sections 13(d) and
14(d)(2) of the Act, but excluding the Company, its Subsidiaries, any employee
benefit plan of the Company or any Subsidiary, employees of the Company or any
Subsidiary or any group of which any of the foregoing is a member) is or becomes
the "beneficial owner" (as defined in Rule 13(d)(3) under the Act), directly or
indirectly, of 30% or more of the securities of the surviving entity or (y) the
direct or indirect sale or other disposition of all or substantially all of the
assets of the Company.


Notwithstanding the foregoing, a "Change in Control" shall not be deemed to
occur in the event the Company files for bankruptcy, liquidation or
reorganization under the United States Bankruptcy Code.


Notwithstanding the foregoing, to the extent that any Section 409A Incentive
Award would become payable under this Plan by reason of a Change in Control,
such amount shall become payable only if the event constituting a Change in
Control would also constitute a “change in the ownership” of the Company, a
“change in the effective control” of the Company, or a “change in the ownership
of a substantial portion of the assets” of the Company within the meaning of
Section 1.409A-3(i)(5) of the Treasury Regulations.


(g) "Code" means the Internal Revenue Code of 1986, as amended.


(h) "Committee" means the Compensation and Pension Committee of the Board or
such other committee as may be designated by the Board that is composed solely
of two or more Non-Employee Directors (as defined in Rule 16b-3(b)(3) as
promulgated under the Act) and "outside directors" within the meaning of Section
162(m) of the Code.


(i) "Common Stock" means the Class A Common Stock of the Company, par value
$0.01 per share, or such other shares or kind of securities as determined by the
Board.


(j) "Company" means Lexmark International, Inc., a Delaware corporation, and any
successor thereto.


(k) "Deferred Stock Unit" means a Participant's right to receive pursuant to the
Plan one share of Common Stock, or, if provided by the Committee, cash equal to
the Fair Market Value (as determined as of the most recent trading day preceding
the applicable payment date) of a share of Common Stock, at the end of a
specified period of time or on a specified event provided in Section 409A of the
Code.


(l) "Disability" means:


(i) with respect to an Incentive Stock Option, a Disability within the meaning
of Section 22(e)(3) of the Code;


(ii) with respect to a Section 409A Incentive Award, a determination by the
Committee that the Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company or any Subsidiary.  A
Participant shall also be considered disabled if he is determined to be totally
disabled by the Social Security Administration; or


(iii) with respect to any other Incentive Award, “Disability” shall have the
meaning assigned thereto in the Award Agreement evidencing such Incentive Award,
or, if there is no such meaning assigned, shall mean a physical or mental
disability or infirmity of a Participant, as defined in any disability plan
sponsored by the Company or any Subsidiary which employs such Participant, or,
if no such plan is sponsored by such Participant's employer, the Lexmark
International, Inc. Long-term Disability Program.


(m) "Employee" means any employee of the Company or any of its Subsidiaries.


(n) "Fair Market Value" means, as of any date of determination, the closing
price of a share of Common Stock as reported by the New York Stock Exchange on
that day. In the event that there are no Common Stock transactions reported on
such exchange
2
 
 

--------------------------------------------------------------------------------

 
        on such day, Fair Market Value shall mean the closing price on the
immediately preceding day on which Common Stock transactions were so reported.


(o) "Incentive Award" means any award under the Plan of an Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Award
or Deferred Stock Unit.


(p) "Option" means the right to purchase a stated number of shares of Common
Stock at a stated price (as specified in Section 6.2 hereof) for a specified
period of time. For purposes of the Plan, an Option may be either (i) an
"Incentive Stock Option" within the meaning of Section 422 of the Code or (ii)
an Option which is not an Incentive Stock Option (a "Non-Qualified Stock
Option").


(q) "Participant" means any Employee designated by the Committee to receive an
Incentive Award under the Plan.


(r) "Performance Award" means any grant of stock-based or cash-based awards
subject to the achievement of performance objectives during the Performance
Period pursuant to Section 8.


(s) "Performance Period" means that period established by the Committee at the
time a Performance Award is granted during which any performance objectives
specified by the Committee with respect to such Performance Award are to be
measured, provided that such period shall not be less than 12 months or more
than five years.


(t) "Plan" means the Lexmark International, Inc. Equity Compensation Plan, as
set forth herein and as the same may be amended from time to time.


(u) "Predecessor Plan" means the Lexmark International, Inc. Stock Incentive
Plan, as amended and restated effective April 23, 2009.


(v) "Qualifying Common Stock" means shares of Common Stock which are not subject
to any loan or other obligation or pledged as collateral with respect to any
loan or other obligation of the Participant (subject to the consent of the
Committee, other than any loan extended to the Participant by the Company or a
Subsidiary).


(w) "Restriction Period" means the period during which shares of Restricted
Stock are subject to forfeiture or restrictions on transfer (if applicable) as
described in Section 7 of the Plan and any applicable Award Agreement.


(x) "Restricted Stock" means Common Stock awarded to a Participant pursuant to
the Plan which is subject to forfeiture and restrictions on transferability in
accordance with Section 7 of the Plan.


(y) “Restricted Stock Unit” means the right to receive a share of Common Stock
(or the Fair Market Value thereof in cash, determined as of the most recent
trading day preceding the date on which the Restricted Stock Units vest or
otherwise become payable) as of a future time or event as provided in Section 7
of the Plan.


(z) "Retirement," with respect to any Incentive Award, shall have the meaning
assigned thereto in the Award Agreement evidencing such Incentive Award, or, if
there is no such meaning assigned, shall mean a Participant's retirement at or
after age 65.


(aa) "Section 409A Incentive Award" means any Incentive Award, which provides
for the “deferral of compensation” within the meaning of Section 1.409A-1(b) of
the Treasury Regulations, which is not otherwise exempt from the requirements of
Section 409A of the Code.


(bb) "Stock Appreciation Right" means the right to receive a payment from the
Company, in cash, Common Stock or a combination thereof, equal to the excess of
the Fair Market Value of a share of Common Stock at the date of exercise over a
specified price fixed by the Committee (as specified in Section 6.7(c) hereof).


(cc) "Subsidiary" means any entity that is directly or indirectly controlled by
the Company or any other entity in which the Company has a significant equity
interest, as determined by the Committee.


(dd) For purposes of any Section 409A Incentive Award, the terms “terminate,”
“terminated,” or “termination of employment,” and variations thereof, as used in
the Plan or any Award Agreement for a Section 409A Incentive Award, are intended
to mean a
3
 
 

--------------------------------------------------------------------------------

 
Participant’s “separation from service” from the Company or a Subsidiary of the
Company, as applicable, for purposes of Section 409A of the Code, using the
default provisions set forth in Section 1.409A-1(h) of the Treasury Regulations.


2.2. Gender and Number.  Except when otherwise indicated by the context, words
in the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.


SECTION 3.


ELIGIBILITY AND PARTICIPATION


Participants in the Plan shall be those Employees selected by the Committee to
participate in the Plan.


SECTION 4.


ADMINISTRATION


4.1. Power to Grant and Establish Terms of Awards.  The Committee shall have the
discretionary authority, subject to the terms of the Plan, to determine the
Employees to whom Incentive Awards shall be granted and the terms and conditions
of such Incentive Awards, including but not limited to the number of shares of
Common Stock to be covered by each Incentive Award; the time or times at which
Incentive Awards may be exercised, paid or transferred, as the case may be;
whether Options shall be designated as Incentive Stock Options or Non-Qualified
Stock Options; the form and manner of payment of any amount due from a
Participant in connection with any Incentive Award; whether any restriction
(including any provision as to vesting, exercisability, payment or
transferability) shall be modified or waived, in whole or in part, after the
date of grant of the Incentive Award, provided, however, the Committee shall not
modify or waive any restriction of any Section 409A Incentive Award that would
result in an impermissible acceleration of payment in violation of Section
1.409A-3(j) of the Treasury Regulations, or otherwise violate Section 409A of
the Code or any provision of the Treasury Regulations promulgated thereunder;
the rights of a Participant with respect to any Incentive Award following the
Participant's termination of employment; whether amounts payable by the Company
in respect of any Incentive Award shall be paid in Common Stock, cash or any
combination thereof; whether and to what extent any Incentive Award may be
transferred by the Participant; and the terms, provisions and conditions to be
included in any Incentive Award Agreement. The Committee shall not have the
power to reduce, whether through amendment or otherwise, the exercise price of
any outstanding Option or Stock Appreciation Right nor to grant a new Option,
Stock Appreciation Right or other Incentive Award in substitution for or upon
the cancellation of any previously granted Option or Stock Appreciation Right,
which has the effect of reducing the exercise price, or exchange any Option or
Stock Appreciation Right for stock, cash or other consideration, or take any
other action that would be considered a “repricing” of an Option or Stock
Appreciation Right under the listing standards of the New York Stock Exchange,
unless in connection with an Adjustment Event as contemplated by Section 5.4 or
approved by stockholders.


The officers of the Company may suggest to the Committee the Participants who
should receive Incentive Awards under the Plan. In accordance with the terms of
the Plan, the terms and conditions of each Incentive Award shall be determined
by the Committee at the time of grant, and such terms and conditions may be
subsequently changed by the Committee, in its discretion, provided that no such
change may be effected which would adversely affect a Participant's rights with
respect to an Incentive Award then outstanding, without the consent of such
Participant, or result in an impermissible acceleration of payment of any
Section 409A Incentive Award in violation of Section 1.409A-3(j) of the Treasury
Regulations, or otherwise violate Section 409A of the Code or any provision of
the Treasury Regulations, or constitute a “repricing” as described in the last
sentence of the immediately preceding paragraph. The Committee may establish
different terms and conditions for different Participants receiving Incentive
Awards and for the same Participant for each Incentive Award such Participant
may receive, whether or not granted at different times. The grant of any
Incentive Award to any Employee shall not entitle such Employee to the grant of
any other Incentive Awards. Notwithstanding anything else contained in the Plan
to the contrary, the Committee may delegate, subject to such terms and
conditions as it shall determine, to any officer of the Company or to a
committee of officers of the Company, the authority to grant Incentive Awards
(and to make any and all determinations related thereto) to Participants who are
not, and are not expected to become, subject to the reporting requirements of
Section 16(a) of the Act and whose compensation will not be subject to the
limitations on the deductibility thereof by the Company or its Subsidiaries
pursuant to Section 162(m) of the Code, subject to the requirements of the
Delaware General Corporations Law.


4.2. Administration.  The Committee shall be responsible for the administration
of the Plan. Any Incentive Award granted by the Committee may be subject to such
conditions, not inconsistent with the terms of the Plan, as the Committee shall
determine, in its discretion. The Committee, by majority action thereof, has
discretionary authority to prescribe, amend and rescind rules and
 
4
 
 
 

--------------------------------------------------------------------------------

 
regulations relating to the Plan, to interpret and apply the provisions of the
Plan, to provide for conditions deemed necessary or advisable to protect the
interests of the Company or to interpret the Plan and to make all other
determinations necessary or advisable for the administration and interpretation
of the Plan and to carry out its provisions and purposes.


4.3. Discretionary Authority of Committee.  All of the powers and authority
conferred upon the Committee pursuant to any term of the Plan shall be exercised
by the Committee, in its discretion. All determinations, interpretations or
other actions made or taken by the Committee pursuant to the provisions of the
Plan shall be final, binding and conclusive for all purposes and upon all
persons and, in the event of any judicial review thereof, shall be overturned
only if arbitrary and capricious. The Committee may consult with legal counsel,
who may be counsel to the Company, and shall not incur any liability for any
action taken in good faith in reliance upon the advice of counsel.


SECTION 5.


STOCK SUBJECT TO PLAN


5.1. Number.  Subject to the provisions of Section 5.4, the number of shares of
Common Stock that may be delivered under the Plan may not exceed 9,700,000, plus
any shares that become available for grant pursuant to Section 5.2 (the “Share
Reserve”). Shares of Common Stock delivered under the Plan pursuant to any type
of Incentive Award other than Options and Stock Appreciation Rights (including
without limitation shares of Restricted Stock and shares delivered pursuant to
Restricted Stock Unit and Deferred Stock Unit awards) shall count against the
Share Reserve as 2.04 shares for every one (1) share issued. The shares to be
delivered under the Plan may consist, in whole or in part, of Common Stock held
in treasury or authorized but unissued Common Stock, not reserved for any other
purpose, or from Common Stock reacquired by the Company.  No fractional shares
shall be issued under the Plan. Cash may be paid in lieu of any fractional
shares in settlements of awards under the Plan.


5.2. Canceled, Terminated, or Forfeited Awards.  Any shares of Common Stock
subject to any portion of an Incentive Award and any shares of Common Stock
subject to any award granted under the Predecessor Plan which, in any such case
and for any reason, expires, or is canceled, terminated or otherwise settled,
without the issuance of such shares of Common Stock, shall again be available
for award under the Plan. Except as provided in the preceding sentence, no
shares available for issuance under the Predecessor Plan as of the Effective
Date hereof shall be transferred to or available for issuance hereunder. No
shares of Common Stock that are delivered to the Company, either actually or by
attestation, in payment of the exercise price for any Option granted under the
Plan or under the Predecessor Plan or in payment of applicable withholding taxes
with respect to any Incentive Award or any award granted under the Predecessor
Plan, and no shares repurchased by the Company on the open market using the
proceeds from the exercise price of Options or otherwise, will be available for
future grants under the Plan. Stock-settled Stock Appreciation Rights shall be
counted against the Share Reserve based on the gross number of Stock
Appreciation Rights granted rather than the net number of shares that may be
issued under the award.


5.3. Substitute Awards.  Incentive Awards assumed or granted in substitution or
exchange for awards previously granted by a company acquired by the Company or
with which the Company combines will not reduce the shares that may be delivered
under the Plan or authorized for grant to a Participant pursuant to Sections
6.1, 6.7 and 8.1.


5.4. Adjustment in Capitalization.  The aggregate number of shares of Common
Stock available for Incentive Awards, under Section 5.1, or subject to
outstanding Incentive Awards, and the respective prices and/or vesting criteria
applicable to outstanding Incentive Awards shall be proportionately adjusted to
reflect, as deemed equitable and appropriate by the Committee, an Adjustment
Event. To the extent deemed equitable and appropriate by the Committee, subject
to any required action by stockholders, in any merger, consolidation,
reorganization, liquidation, dissolution or other similar transaction, any
Incentive Award granted under the Plan shall pertain to the securities and other
property to which a holder of the number of shares of Common Stock covered by
the Incentive Award would have been entitled to receive in connection with such
event.


Any shares of stock (whether Common Stock, shares of stock into which shares of
Common Stock are converted or for which shares of Common Stock are exchanged or
shares of stock distributed with respect to Common Stock) or cash or other
property received with respect to any Incentive Award granted under the Plan as
a result of any Adjustment Event, any distribution of property or any merger,
consolidation, reorganization, liquidation, dissolution or other similar
transaction shall, except as provided in Section 7.4, Section 9.3 or as
otherwise provided by the Committee at or after the date any such award is made,
be subject to the same terms and conditions, including vesting and restrictions
on exercisability or transfer, as are applicable to the Incentive Award with
respect to which such shares, cash or other property is received, and any Award
Agreement and stock certificate(s) representing or evidencing any shares of
stock or other property so received shall so provide and be legended as
appropriate.
 
5


 
 

--------------------------------------------------------------------------------

 
Unless otherwise expressly provided in the applicable Award Agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraphs, or a sale of all or
substantially all of the business or assets of the Company as an entirety, the
Committee shall equitably and proportionately adjust the performance standards
applicable to any then-outstanding Performance Awards to the extent necessary to
preserve (but not increase) the level of incentives intended by the Plan and the
then-outstanding Performance Awards.


It is intended that, if possible, any adjustments contemplated by this Section
5.4 be made in a manner that satisfies applicable legal, tax (including, without
limitation and as applicable in the circumstances, Section 424 of the Code,
Section 409A of the Code and Section 162(m) of the Code) and accounting (so as
to not trigger any charge to earnings with respect to such adjustment)
requirements.




SECTION 6.


STOCK OPTIONS AND STOCK APPRECIATION RIGHTS


6.1. Grant of Options.  Options may be granted to Participants at such time or
times as shall be determined by the Committee. Options granted under the Plan
may be of two types: (i) Incentive Stock Options and (ii) Non-Qualified Stock
Options, except that Incentive Stock Options may only be granted to Employees of
the Company or any Subsidiary which qualifies as a “subsidiary” as defined under
Section 424 of the Code.  The date of grant of an Option under the Plan will be
the date on which the Option is awarded by the Committee or, if so determined by
the Committee, the date on which occurs any event the occurrence of which is an
express condition precedent to the grant of the Option. The Committee shall
determine the number of Options, if any, to be granted to a Participant,
provided that, in no event shall the number of shares of Common Stock subject to
all Options (or Stock Appreciation Rights) granted to any Participant under the
Plan during any consecutive five-year period exceed 3,000,000 shares (adjusted
pursuant to Section 5.4 if an Adjustment Event shall occur). Each Option shall
be evidenced by an Award Agreement that shall specify the type of Option
granted, the exercise price, the duration of the Option, the number of shares of
Common Stock to which the Option pertains and such other terms and conditions
not inconsistent with the Plan as the Committee shall determine.


6.2. Option Price.  Options granted pursuant to the Plan shall have an exercise
price which is not less than the Fair Market Value on the date the Option is
granted.


6.3. Exercise of Options.  Options awarded to a Participant under the Plan shall
be exercisable at such time or times and subject to such restrictions or other
conditions, including the performance of a minimum period of service or the
satisfaction of performance goals, as the Committee shall determine. Once
exercisable, an Option may be exercised from time to time, in whole or in part,
up to the total number of shares of Common Stock with respect to which it is
then exercisable. Notwithstanding the foregoing, no Option shall be exercisable
for more than 10 years after the date on which it is granted.


6.4. Payment.  The Committee shall establish procedures governing the exercise
of Options, which shall require that notice of exercise be given and that the
Option price be paid in full at the time of exercise (i) in cash or cash
equivalents, (ii) in the discretion of the Committee, in shares of Qualifying
Common Stock having a Fair Market Value on the date of exercise equal to such
Option price or in a combination of cash and Qualifying Common Stock; (iii) in
the discretion of the Committee, by reducing the number of shares otherwise
deliverable upon the exercise of the Option by the number of shares having a
Fair Market Value equal to the aggregate Option exercise price for the shares
being purchased; (iv) in the discretion of the Committee, through the delivery
of irrevocable instructions to a broker to sell shares obtained upon the
exercise of the Option and to deliver promptly to the Company an amount out of
the proceeds of such sale equal to the aggregate Option exercise price for the
shares being purchased; or (v) in accordance with such other procedures or in
such other form as the Committee shall from time to time determine. As soon as
practicable after receipt of an exercise notice and payment of the exercise
price in accordance with this Section 6.4, the Company shall direct its stock
transfer agent to make (or to cause to be made) an appropriate book entry
reflecting the Participant's ownership of the shares of Common Stock so
acquired.


6.5. Incentive Stock Options.  Notwithstanding anything in the Plan to the
contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of any Participant affected thereby, to
cause any Incentive Stock Option previously granted to fail to qualify for the
Federal income tax treatment afforded Incentive Stock Options under Section 421
of the Code. No more than 4,000,000 shares of Common Stock (adjusted pursuant to
Section 5.4 if an Adjustment Event shall occur) may be issued pursuant to
Incentive Stock Options. If an Incentive Stock Option is granted, the aggregate
Fair Market Value
 
 
6
 
 

--------------------------------------------------------------------------------

 
(determined on the date the Option is granted) of Common Stock subject to the
Option which first becomes exercisable in any calendar year shall not exceed
$100,000 (otherwise, the Option, to the extent of such excess, shall be rendered
a nonqualified stock option).


6.6. No Reload Options.  The grant of any Option with a Reload Option feature
(as defined below) is expressly prohibited.  A Reload Option feature is a
feature of an Option that entitles a Participant who delivers shares of Common
Stock that have been owned by such Participant for any minimum period of time
specified by the Committee to exercise an Option to automatically be granted new
Options ("Reload Options") for a number of shares of Common Stock equal to the
number of shares so delivered.


6.7. Stock Appreciation Rights.


(a) Stock Appreciation Rights may be granted to Participants at such time or
times and with respect to such number of shares of Common Stock as shall be
determined by the Committee and shall be subject to such terms and conditions as
the Committee may impose, provided that no Participant may receive Stock
Appreciation Rights (or Options) under the Plan covering shares of Common Stock
in excess of 3,000,000 (adjusted pursuant to Section 5.4 if an Adjustment Event
shall occur) during any consecutive five-year period. Each grant of an Incentive
Award of Stock Appreciation Rights shall be evidenced by an Award Agreement.


(b) Stock Appreciation Rights may be exercised at such time or times and subject
to such conditions, including the performance of a minimum period of service,
the satisfaction of performance goals or the occurrence of any event or events,
including a Change in Control, as the Committee shall determine. Stock
Appreciation Rights which are granted in tandem with an Option may only be
exercised upon the surrender of the right to exercise such Option for an
equivalent number of shares and may be exercised only with respect to the shares
of Common Stock for which the related Option is then exercisable.
Notwithstanding any other provision of the Plan, the Committee may impose such
conditions on the exercise of a Stock Appreciation Right (including, without
limitation, the right of the Committee to limit the time of exercise to
specified periods) as may be required to satisfy the applicable provisions of
Rule 16b-3 as promulgated under the Act or any successor rule.  No Stock
Appreciation Right shall be exercisable for more than 10 years after the date on
which it is granted.


(c) Subject to the provisions of Section 12.4 of the Plan, upon exercise of a
Stock Appreciation Right, the Participant shall be entitled to receive payment
in cash, Common Stock or in a combination of cash and Common Stock, as
determined by the Committee, of an amount determined by multiplying:


(i) any increase in the Fair Market Value of a share of Common Stock at the date
of exercise over the price fixed by the Committee at the date of grant of such
Stock Appreciation Right, provided such price shall not be less than the Fair
Market Value of a share of Common Stock at the date of grant, by


(ii) the number of shares of Common Stock with respect to which the Stock
Appreciation Right is exercised.


6.8. Exercisability Following Termination of Employment.  Unless otherwise
determined by the Committee, in the event a Participant’s employment with the
Company and Subsidiaries terminates by reason of Retirement, Disability, death
or special termination with the consent of the Company, all Options and Stock
Appreciation Rights then held by such Participant that are exercisable at the
date of such termination of employment shall thereafter remain exercisable by
the Participant or, if applicable, the Participant's beneficiary, for a period
of one year from the date of termination, but in no event later than the
expiration of the stated term of the Option or Stock Appreciation Right. Unless
otherwise determined by the Committee, in the event a Participant’s employment
with the Company and Subsidiaries terminates for any reason other than by the
Company for Cause or by Retirement, Disability, death, or special termination
with the consent of the Company, all Options and Stock Appreciation Rights then
held by such Participant that are then exercisable shall remain exercisable for
the 90-day period immediately following such termination of employment or until
the expiration of the term of such Option or Stock Appreciation Right, whichever
period is shorter. Unless otherwise determined by the Committee, in the event of
a Participant's termination of employment with the Company and Subsidiaries by
the Company for Cause, all Options and Stock Appreciation Rights then held by
such Participant shall immediately terminate and be canceled, in full, on the
date of such termination of employment. All Options and Stock Appreciation
Rights that are not vested as of the date of a Participant's termination of
employment shall immediately terminate and be canceled on such date and all
other Options and Stock Appreciation Rights shall terminate and be canceled on
the date the period for exercise has expired to the extent not exercised prior
to such date.
 
7


 
 

--------------------------------------------------------------------------------

 
SECTION 7.


RESTRICTED STOCK AND RESTRICTED STOCK UNITS


7.1. Grant of Restricted Stock.  The Committee may grant Incentive Awards of
Restricted Stock to Participants at such times and in such amounts, and subject
to such other terms and conditions not inconsistent with the Plan, as it shall
determine. Unless the Committee provides otherwise, any stock certificates
evidencing any shares of Restricted Stock so granted shall be held in the
custody of the Secretary of the Company until the Restriction Period lapses, or
the Company may record the ownership of such shares in uncertificated book-entry
form.  As a condition to the grant of any Incentive Award of shares of
Restricted Stock, the Participant shall, upon request, deliver to the Company a
stock power, endorsed in blank, relating to the shares of Common Stock covered
by such Incentive Award. Each grant of Restricted Stock shall be evidenced by an
Incentive Award Agreement.


7.2. Lapse of Restrictions.  Upon the expiration or termination of the
Restriction Period and the satisfaction (as determined by the Committee) of any
other conditions determined by the Committee, the restrictions applicable to the
Restricted Stock shall lapse and the Company shall cancel and direct its stock
transfer agent to make (or to cause to be made) an appropriate book entry
reflecting the Participant's ownership of such number of shares of Common Stock
with respect to which the restrictions have lapsed, free of all such
restrictions, other than any imposed by applicable law. Upon request, the
Company shall deliver to the Participant a stock certificate registered in such
Participant's name and representing the number of shares of Common Stock with
respect to which the restrictions have lapsed, free of all such restrictions
except any that may be imposed by law. No payment will be required to be made by
the Participant upon the grant of an Incentive Award of Restricted Stock, except
as otherwise provided in Section 12.4 of the Plan.


7.3. Restriction Period; Restrictions on Transferability during Restriction
Period.  Except as otherwise provided below, the minimum Restriction Period for
an award of Restricted Stock subject to service-based vesting conditions shall
be 36 consecutive months and the minimum Restriction Period for an award of
Restricted Stock subject to performance-based vesting conditions shall be 12
consecutive months.  Unless otherwise determined by the Committee, the
Restriction Period applicable to any award of Restricted Stock shall lapse, and
such shares of Restricted Stock shall become freely transferable, on the date of
the Participant's termination of employment with the Company and the
Subsidiaries due to death or Disability, or involuntary or constructive
termination (as defined in Section 10.2) without Cause on or following the date
of a Change in Control, subject in any such case to the Participant's continuous
employment with the Company or a Subsidiary through such date. Except as
provided in Section 12.1, shares of Restricted Stock may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated until such
time as the Restriction Period applicable thereto shall have lapsed upon the
satisfaction of such conditions, including without limitation, the completion of
a minimum period of service or the occurrence of such event or events, as shall
be determined by the Committee.


7.4. Rights as a Stockholder.  Participants granted shares of Restricted Stock
shall be entitled to vote on any matter submitted to the Company's stockholders.
In addition, Participants granted Restricted Stock shall be entitled to receive,
either currently or at a future date, as specified by the Committee, all
dividends and other distributions paid with respect to those shares, provided
that if any such dividends or distributions are paid in shares of Common Stock
or other property (other than cash), such shares and other property shall be
subject to the same forfeiture restrictions and restrictions on transferability
as apply to the shares of Restricted Stock with respect to which they were paid;
and provided further that if such dividends or distributions are paid in cash,
the Committee may provide in its discretion that such dividends or distributions
shall be credited to the Participant’s account, either in cash without interest
or as reinvestment in additional shares of Restricted Stock (based on the Fair
Market Value of a share of Common Stock on the dividend payment date). Any
crediting of dividends or distributions shall be subject to the same
restrictions and conditions as the underlying shares of Restricted Stock.  For
avoidance of doubt, dividends or distributions with respect to any shares of
Restricted Stock which vest subject to the achievement of performance goals
shall only be paid to the extent the award vests and the performance goals are
achieved.


7.5. Legend.  To the extent any stock certificate is issued to a Participant in
respect of shares of Restricted Stock awarded under the Plan prior to the
expiration of the applicable Restriction Period, such certificate shall be
registered in the name of the Participant and shall bear the following (or
similar) legend:


"The shares of stock represented by this certificate are subject to the terms
and conditions contained in the Lexmark International, Inc. 2013 Equity
Compensation Plan, as amended and restated, and the Incentive Award Agreement,
dated as of ________________ between the Company and the Participant, and may
not be sold, pledged, transferred, assigned, hypothecated or otherwise
encumbered in any manner (except as provided in Section 12.1 of the Plan or in
such Incentive Award Agreement) until ________________."
 
8


 
 

--------------------------------------------------------------------------------

 
Upon the lapse of the Restriction Period with respect to any such shares of
Restricted Stock, the Company shall, upon the Participant's request, issue or
have issued new share certificates without the legend described herein in
exchange for those previously issued.  Any share certificate which the Company
issues at any time (whether before or after the Restriction Period with respect
to such shares has lapsed) shall, in addition, bear any restrictive legend
deemed necessary or appropriate by the Company or its counsel to comply with
applicable securities laws.


7.6.                  Restricted Stock Units.  The Committee may grant Incentive
Awards of Restricted Stock Units to Participants at such times and in such
amounts, and subject to such vesting and other terms and conditions not
inconsistent with the Plan, as it shall determine.  Each grant of Restricted
Stock Units shall be evidenced by an Incentive Award Agreement.


7.7       Vesting and Settlement of Restricted Stock Units.  Except as otherwise
provided below, the minimum vesting period for an award of Restricted Stock
Units subject to service-based vesting conditions shall be 36 consecutive months
and the minimum vesting period for an award of Restricted Stock Units subject to
performance-based vesting conditions shall be 12 consecutive months.  Unless
otherwise determined by the Committee, Restricted Stock Units shall become fully
vested on the date of the Participant's termination of employment with the
Company and the Subsidiaries due to death or Disability, or involuntary or
constructive termination (as defined in Section 10.2) without Cause on or
following the date of a Change in Control, subject in any such case to the
Participant's continuous employment with the Company or a Subsidiary through
such date.  Unless otherwise determined by the Committee, upon vesting and the
satisfaction (as determined by the Committee) of any other conditions determined
by the Committee, Restricted Stock Units shall be converted into an equivalent
number of shares of Common Stock, and the Company shall give appropriate
directions to its transfer agent to make a book entry record reflecting the
Participant’s ownership of such shares and, upon request, shall issue the
Participant a stock certificate registered in such Participant's name and
representing the number of such shares, which certificate shall contain any
restrictive legend deemed necessary or appropriate by the Company or its counsel
to comply with applicable securities laws.  Notwithstanding the foregoing, the
Committee may provide, in its discretion, in lieu of delivering shares of Common
Stock, for the Company to make a cash payment in full or partial satisfaction of
any Incentive Award of Restricted Stock Units based on the Fair Market Value, as
of the most recent trading day preceding the date on which the Restricted Stock
Units vest or otherwise become payable, of the equivalent number of shares of
Common Stock.


7.8       Deferred Settlement of Restricted Stock Units. The Committee may
permit a Participant who has received an Incentive Award consisting of
Restricted Stock Units to elect to defer the settlement to a specified date
after the settlement date, as set forth in Section 7.7 or as otherwise provided
in the Award Agreement, subject to such terms and conditions as determined by
the Committee that are intended to comply with the applicable requirements of
Section 409A of the Code.


7.9       Other Terms and Conditions of Restricted Stock Units.  Participants
granted Restricted Stock Units shall have no rights as a shareholder of the
Company with respect to such award and, without limitation, shall not be
entitled to vote on any matter submitted to the Company's stockholders or
receive any dividends or other distributions with respect to such award.  The
Committee may, in its discretion, provide for dividend equivalent rights to be
granted to a Participant with respect to any award of Restricted Stock
Units.  Any such dividend equivalents shall be credited to a Participant’s
account, either in cash without interest or as reinvestment in additional
Restricted Stock Units (based on the Fair Market Value of a share of Common
Stock on the date the dividend equivalent is credited). Any crediting of
dividend equivalents shall be subject to the same restrictions and conditions as
the underlying Restricted Stock Units.  For avoidance of doubt, dividend
equivalents with respect to any Restricted Stock Units which vest subject to the
achievement of performance goals shall only be paid to the extent the award
vests and the performance goals are achieved.


SECTION 8.


PERFORMANCE AWARDS


8.1. Grant of Performance Awards.  The Committee may grant Performance Awards
which may be in the form of shares or units of Common Stock or valued by
reference to a designated amount of property other than shares of Common Stock,
including cash, to Participants at such times and in such amounts and subject to
such terms and conditions not inconsistent with the Plan, as it shall determine.
The performance objectives to be achieved during any Performance Period will be
determined by the Committee upon the grant of each Performance Award; provided
that in no event shall (i) the maximum number of shares or units of Common Stock
that may be delivered or settled (whether such settlement is in shares of Common
Stock or cash) under all Performance Awards denominated in shares or units or
Common Stock (other than Options and SARs, and without giving effect to any
dividends or dividend equivalents) granted to any Participant under the Plan
during any calendar year exceed 400,000 (adjusted pursuant to Section 5.4 if an
Adjustment Event shall occur) or (ii) the maximum value of any payment that may
be made (whether such payment is in cash or shares of Common Stock) under all
cash-denominated Performance Awards granted to any Participant under the Plan
during any
 
9
 
 
 

--------------------------------------------------------------------------------

 
calendar year exceed $10,000,000. Each grant of Performance Awards shall be
evidenced by an Award Agreement.


8.2. Code Section 162(m) Provisions.  Notwithstanding any other provision in the
Plan, if the Committee determines that at the time a Performance Award is
granted to a Participant who is, or is likely to be, a "covered employee" under
Section 162(m) of the Code during any Performance Period, then the Committee may
provide that this Section 8.2 is applicable to such Performance Award.


(a) In addition to any other restrictions imposed on such Performance Awards,
Performance Awards shall be earned or become vested, if at all, upon the
determination by the Committee that performance objectives established by the
Committee have been attained, in whole or in part. Such performance objectives
shall relate to one or more of the following criteria: revenue; unit growth;
free cash flow; earnings before interest and taxes; earnings before interest,
taxes, depreciation and amortization; net working funds; cash conversion cycle;
days sales outstanding; days payables outstanding; accounts receivable
delinquency; operating income; net income; earnings per share; working capital;
inventory turnover rates; days of inventory; market share; return on investment;
return on invested capital; return on equity; return on assets; profit margin;
stock price appreciation; total shareholder return; shareholder value add;
customer satisfaction; customer service; product quality; product awards; and
software license bookings. Performance objectives may relate to the performance
of the Company, a Subsidiary, an affiliate or a division or business unit, or a
combination thereof, and may be established in either absolute terms or relative
to the performance of one or more comparable companies or an index covering
multiple companies or on a per-share or pension-adjusted basis.


(b) The measurement of the Company's performance against its performance
objectives may include or exclude, as determined in the sole discretion of the
Committee at the time of establishing the performance objectives, the impact of
charges for restructurings, discontinued operations, extraordinary items, and
any other unusual or nonrecurring items, and the cumulative effects of
accounting changes, each as defined by generally accepted accounting principles
and as identified in the Company's financial statements, notes to the financial
statements or management's discussion and analysis.


(c) The Committee may adjust downwards, but not upwards, the number of shares of
Common Stock to be granted to a Participant and/or the amount payable pursuant
to a Performance Award.


8.3. Payment.  Performance Awards may be paid in cash, shares of Common Stock,
other property, or any combination thereof, in the sole discretion of the
Committee at the time of payment. Performance Awards may be paid in a lump sum
or in installments following the close of the Performance Period, or at such
later time, in accordance with procedures established by the
Committee.  Notwithstanding the foregoing, if the Performance Award is a Section
409A Incentive Award, the Committee shall establish the time and form of payment
for such Performance Award no later than the latest date permitted in accordance
with Section 1.409A-2(a)(2) of the Treasury Regulations.


SECTION 9.


DEFERRED STOCK UNITS


9.1. Deferred Stock Unit Awards.  Subject to such terms and conditions as the
Committee shall determine, a Participant may be permitted to make an election (a
“Deferral Election”) to receive all or any portion of his or her annual cash
bonus or other cash compensation in the form of Deferred Stock Units, with the
number of such units determined by dividing the amount of the cash compensation
that would have otherwise been paid to the Participant absent the election (the
“Deferred Amount”) by the Fair Market Value of a share of Common Stock on the
date such compensation would otherwise have been paid (the date of grant for
purposes of this Section 9.1), rounded down to the nearest whole unit (the
“Elective Units”). With respect to any compensation that is not
“performance-based compensation” within the meaning of Section 1.409A-1(e) of
the Treasury Regulations, the Participant’s Deferral Election must be made no
later than the fixed date established by the Committee for such deferral, and in
no event later than December 31 of the calendar year immediately preceding the
calendar year in which any services are performed for which such compensation is
payable. With respect to any compensation that is “performance-based
compensation,” the Participant’s Deferral Election must be made no later than
the fixed date established by the Committee for such deferral, and in no event
later than the date that is on or before the date that is six months before the
end of the performance period, provided the Participant performs services
continuously from the later of the beginning of the performance period or the
date the performance criteria are established through the date a Participant
makes his Deferral Election, and provided further that in no event may the
Participant’s election to defer performance-based compensation be made after
such compensation has become readily ascertainable, as determined in accordance
with Section 1.409A-1(e) of the Treasury Regulations. Deferral Elections shall
be made in accordance with any other procedures developed by the Committee that
are intended to satisfy the applicable requirements of Section 409A of the
Code.  The Company will establish a separate account for the Participant and
will record in such account the number of Deferred Stock Units awarded to the
 
10
 
 
 

--------------------------------------------------------------------------------

 
Participant. Unless the Committee determines otherwise, each Participant who
receives an award of Elective Units shall receive an additional award of
Deferred Stock Units (the "Supplemental Units") equal to the greatest whole
number which may be obtained by dividing (x) 20% (or such other percentage as
may be determined by the Committee) of the Deferred Amount, by (y) the Fair
Market Value of a share of Common Stock on the date of grant.


9.2. Dividends with respect to Deferred Stock Units.  Unless otherwise
determined by the Committee, each recipient of a Deferred Stock Unit award shall
receive an amount equal to any dividends paid by the Company during the period
of deferral with respect to the corresponding number of shares of Common Stock
("Dividend Equivalents"). Any Dividend Equivalents with respect to cash
dividends on the Common Stock credited to a Participant's account shall be
deemed to have been invested in shares of Common Stock on the payment date
established for the related dividend and, accordingly, a number of Deferred
Stock Units shall be credited to such Participant's account equal to the
greatest whole number which may be obtained by dividing (x) the value of such
Dividend Equivalent on the dividend payment date, by (y) the Fair Market Value
of a share of Common Stock on such date.


9.3. Vesting of Deferred Stock Unit Awards.  The portion of each Deferred Stock
Unit award that consists of Elective Units, together with any Dividend
Equivalents credited with respect thereto shall be fully vested at all times.
Unless the Committee provides otherwise, the portion of each Deferred Stock Unit
award that consists of Supplemental Units, together with any Dividend
Equivalents credited with respect thereto, will become vested in full on the
fifth anniversary of the date the corresponding Deferred Amount would have been
paid absent the Participant's Deferral Election, provided the Participant
remains in the continuous employ of the Company or a Subsidiary through such
applicable vesting date. Notwithstanding the foregoing, unless the Committee
provides otherwise, the portion of each Deferred Stock Unit award that consists
of Supplemental Units, together with any Dividend Equivalents credited with
respect thereto, will become vested in full on the date of the Participant's
termination of employment with the Company or a Subsidiary, as applicable, due
to death or Disability or involuntary or constructive termination (as defined in
Section 10.2) without Cause on or following the date of a Change in Control,
subject in any such case to the Participant's continuous employment with the
Company or a Subsidiary through such date.  Any Deferred Stock Units that are
not vested as of the date of the Participant’s termination of employment shall
be forfeited.


9.4. Rights as a Stockholder.  A Participant or his beneficiary shall not have
any right in respect of Deferred Stock Units awarded pursuant to the Plan to
vote on any matter submitted to the Company's stockholders unless and until such
time as any shares of Common Stock attributable to such Deferred Stock Units
have been issued to such Participant or his beneficiary, as applicable.


9.5. Settlement of Deferred Stock Units.  Unless the Committee determines
otherwise, a Participant shall receive one share of Common Stock for each vested
Deferred Stock Unit credited to his or her account (whether Elective Units,
Supplemental Units or Dividend Equivalents) as of the earlier of (x) the fifth
anniversary of the date of grant and (y) the date of such Participant's
termination of employment due to Retirement (or six months and 1 day after
termination of employment due to Retirement, if the Participant is a "specified
employee" within the meaning of Section 1.409A-1(i) of the Treasury
Regulations), death, or Disability, subject to Section 9.6 below.  The Committee
may decide in its discretion to settle all or any portion of the Deferred Stock
Units in cash in lieu of shares of Common Stock, based on the Fair Market Value
of a share of Common Stock on the most recent trading day preceding the
applicable payment date.


9.6  
Deferred Settlement of Deferred Stock Units.



(a) If permitted by the Committee, a Participant may elect to defer settlement
of the Deferred Stock Units beyond the date specified in Section 9.5 or in the
Award Agreement, as applicable, provided the following requirements are
satisfied:


(i) A Participant’s election to defer settlement of the Deferred Stock Units may
not take effect until at least 12 months after the date on which the election is
made by the Participant;


(ii) A Participant’s election to defer settlement of the Deferred Stock Units
must delay settlement for a period of not less than five (5) years from the
original settlement date set forth in Section 9.5, or as otherwise provided in
the Award Agreement; and


(iii) A Participant’s election to defer settlement of the Deferred Stock Units
must be made at least 12 months prior to the settlement date set forth in
Section 9.5, or as otherwise provided in the Award Agreement.


(b) In addition, the Company may delay settlement of the Deferred Stock Units if
it reasonably anticipates that the making of the payment will violate Federal
securities laws or other applicable laws provided payment is made at the
earliest date on which the
 
11
 
 
 

--------------------------------------------------------------------------------

 
Company reasonably anticipates that the making of the payment will not cause
such violation.  The Company also reserves the right to delay payment upon such
other events and conditions as the Secretary of the Treasury may prescribe in
generally applicable guidance under Section 409A of the Code published in the
Internal Revenue Bulletin.
 
 


SECTION 10.


CHANGE IN CONTROL


10.1. Accelerated Vesting and Payment.  Subject to the provisions of Section
10.2 below, in the event of a Change in Control as defined in Section
2.1(f)(iii) in which the Company is not the surviving entity, (i) each Option
and Stock Appreciation Right shall promptly become fully vested and exercisable;
(ii) the Restriction Period applicable to all Restricted Stock shall expire and
all shares shall become nonforfeitable and immediately transferable, (iii) all
Performance Awards shall be promptly cancelled in exchange for a payment in cash
of an amount equal to the pro rata share earned based on actual achievement as
of the date of Change in Control; and (iv) all Deferred Stock Units and
Restricted Stock Units shall become fully vested and immediately payable
(provided that any Section 409A Incentive Award shall be subject to any
limitations required by Section 409A of the Code). If an Option or Stock
Appreciation Right is fully vested or becomes fully vested as provided in this
paragraph but is not exercised or paid prior to a Change in Control triggered by
Section 2.1(f)(iii) of the definition thereof and the Company is not the
surviving entity, then the Committee may provide for the settlement in cash of
the award (such settlement to be calculated as though the award was paid or
exercised simultaneously with the Change in Control and based upon the then Fair
Market Value of a share of Common Stock). An Option or Stock Appreciation Right
so settled by the Committee shall automatically terminate. If, in such
circumstances, the Committee does not provide for the cash settlement of an
Option or Stock Appreciation Right, then upon the Change in Control such Option
or Stock Appreciation Right shall terminate, provided that the Option or Stock
Appreciation Right holder shall be given reasonable notice of such intended
termination and an opportunity to exercise the Option or Stock Appreciation
Right prior to or upon the Change in Control.  Notwithstanding the foregoing
provisions of this Section 10.1, Incentive Awards issued under the Plan may
contain specific provisions regarding the consequences of a Change in Control
and, if contained in an Award Agreement, those provisions shall be controlling
in the event of any inconsistency. The occurrence of a particular Change in
Control under the Plan shall have no effect on any award granted under the Plan
after the date of that Change in Control.  The Committee may deem an
acceleration of vesting of Incentive Awards pursuant to this Section 10.1 to
occur sufficiently prior to an event if necessary or deemed appropriate to
permit the Participant to realize the benefits intended to be conveyed with
respect to the shares underlying the award; provided, however, that, the
Committee shall reinstate the original terms of an award if the related event
does not actually occur.


10.2. Alternative Awards.  Notwithstanding Section 10.1, no cancellation,
acceleration of exercisability, vesting, cash settlement or other payment shall
occur with respect to any Incentive Award, other than a Performance Award or a
Section 409A Incentive Award, if the Committee reasonably determines in good
faith prior to the occurrence of a Change in Control that such Incentive Award
or class of Incentive Awards shall be honored or assumed, or new rights
substituted therefor (such honored, assumed or substituted award hereinafter
called an "Alternative Award") by the successor to the Company (or the parent or
a subsidiary of such successor) immediately following the Change in Control,
provided that any such Alternative Award must:


(a) be based on stock which is traded on an established securities market, or
which will be so traded within 60 days following the Change in Control;


(b) provide such Participant (or each Participant in a class of Participants)
with rights and entitlements substantially equivalent to or better than the
rights and entitlements applicable under such Incentive Award, including, but
not limited to, an identical or better exercise or vesting schedule and
identical or better timing and methods of payment;


(c) have substantially equivalent economic value to such Incentive Award
(determined by the Committee as constituted immediately prior to the Change in
Control, in it's sole discretion, promptly after the Change in Control);


(d) have terms and conditions which provide that in the event that the
Participant's employment is involuntarily terminated or constructively
terminated (other than for Cause) upon or following such Change in Control, any
conditions on a Participant's rights under, or any restrictions on transfer or
exercisability applicable to, each such Alternative Award shall be waived or
shall lapse, as the case may be; and


(e) satisfy the requirements of Section 1.409A-1(b)(v)(D) of the Treasury
Regulations and (with respect to Incentive Stock Options) any applicable
requirements under Code Section 424.
 
12


 
 

--------------------------------------------------------------------------------

 
For this purpose, a constructive termination shall mean, unless otherwise
provided in an Award Agreement, a termination by a Participant following a
material reduction in the Participant's base compensation, a material reduction
in the Participant's responsibilities or the relocation of the Participant's
principal place of employment to another location a material distance farther
away from the Participant's then current principal place of employment, in each
case, without the Participant's prior written consent.


10.3 Other Changes in Control. With respect to the occurrence of any Change in
Control other than a Change in Control described in Section 10.1 above, any
conditions on a Participant's rights under, or any restrictions on transfer or
exercisability applicable to, an Incentive Award that is outstanding as of the
time of such Change in Control, shall automatically be waived or shall
automatically lapse, as the case may be, in the event the Participant's
employment is involuntarily terminated or constructively terminated (other than
for Cause), as defined above, upon or following the date of such Change in
Control.


SECTION 11.


AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN


The Board may at any time terminate or suspend the Plan, and from time to time
may amend or modify the Plan, provided, however, that any amendment which would
(i) increase the number of shares available for issuance under Sections 5.1,
6.1, 6.7 and 8.1 (other than as contemplated by Section 5.4), (ii) reprice,
replace or regrant Options or Stock Appreciation Rights with an exercise price
that is less than the exercise price of the original Option or Stock
Appreciation Right or exchange underwater Options or Stock Appreciation Rights
for other awards, Common Stock, cash or other property; or (iii) materially
modify the requirements for eligibility to participate in the Plan or expand the
types of Incentive Awards that may be granted under the Plan, shall be subject
to the approval of the Company's stockholders. No action of the Board may,
without the consent of a Participant, materially impair such Participant's
rights under any previously granted Incentive Award.  Notwithstanding any other
provision of the Plan or any Award Agreement to the contrary, the Board may, in
its sole and absolute discretion and without the consent of any Participant or
approval of the Company’s stockholders, amend the Plan or any outstanding Award
Agreements, to take effect retroactively or otherwise, as it deems necessary or
advisable for the purpose of implementing Section 5.4 or Section 10 or
conforming the Plan or such Award Agreement to any present or future law,
regulation or rule applicable to the Plan, including, but not limited to, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, Section 409A of the
Code and all applicable guidance promulgated thereunder.


SECTION 12.


MISCELLANEOUS PROVISIONS


12.1. Nontransferability of Awards.  Unless the Board, the Committee or the
Company's Vice President, Human Resources and Vice President and General Counsel
shall permit an Incentive Award (other than an Incentive Stock Option) to be
transferred by a Participant to a Participant's family member for estate
planning purposes or to a trust, partnership, corporation or other entity
established by the Participant for estate planning purposes, on such terms and
conditions as the Board, the Committee or such officers may specify, no
Incentive Award granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. All rights with respect to any Incentive Award
granted to a Participant under the Plan shall be exercisable by the transferee
only for as long as they could have been exercisable by such Participant. If any
Incentive Award is transferred to a family member, trust, partnership,
corporation or other entity as contemplated by the first sentence hereof, all
references herein and in the applicable Award Agreement to the Participant shall
be deemed to refer to such permitted transferee, other than any such references
with respect to the personal status of the Participant.


12.2. Beneficiary Designation.  Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee and will be effective only when filed by the
Participant in writing with the Committee during his lifetime. In the absence of
any such designation, benefits remaining unpaid or Incentive Awards outstanding
at the Participant's death shall be paid to or exercised by the Participant's
surviving spouse, if any, or otherwise to or by his estate.


12.3. No Guarantee of Employment or Participation.  Nothing in the Plan shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any Participant's employment or other service at any time and for any
reason, nor confer upon any Participant any right to continue in the employ or
other service of the Company or any Subsidiary. No Employee shall have a right
to be selected as a Participant, or, having been so selected, to receive any
Incentive Awards under the Plan.
 
13


 
 

--------------------------------------------------------------------------------

 
12.4. Tax Withholding.  The Company and its Subsidiaries shall have the power to
withhold, or require a Participant to remit to the Company or a Subsidiary
promptly upon notification of the amount due, an amount determined by the
Company or the Subsidiary, in its discretion, to be sufficient to satisfy all
Federal, state and local withholding tax requirements in respect of any
Incentive Award, and the Company may defer payment of cash or issuance or
delivery of Common Stock until such requirements are satisfied. The Committee
may permit or require a Participant to satisfy his tax withholding obligation
hereunder in such other manner, subject to such conditions, as the Committee
shall determine in its sole discretion, including, without limitation, (i) to
have Common Stock otherwise issuable or deliverable under the Plan withheld by
the Company; (ii) to deliver, either actually or by attestation, to the Company,
Qualifying Common Stock, in each case, having a Fair Market Value sufficient to
satisfy all or part of the Participant's Federal, state and local withholding
tax obligation; or (iii) through the delivery of irrevocable instructions to a
broker to sell shares obtained upon the exercise of an Option and to deliver
promptly to the Company an amount out of the proceeds of such sale.


12.5. Indemnification.  Each person who is or shall have been a member of the
Committee or the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit or proceeding to which he may be made a party or in which he may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company's approval, or paid by him in satisfaction of any judgment in any such
action, suit or proceeding against him, provided that he shall give the Company
an opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive and shall be independent of any other
rights of indemnification to which such persons may be entitled under the
Company's articles of incorporation or by-laws, by contract, as a matter of law
or otherwise.


12.6. No Limitation on Compensation.  Nothing in the Plan shall be construed to
limit the right of the Company or its Subsidiaries to establish other plans or
to pay compensation to their employees in cash or property, in a manner which is
not expressly authorized under the Plan.


12.7. Requirements of Law.  The granting of Incentive Awards and the issuance of
shares of Common Stock shall be subject to all applicable laws, rules and
regulations (including but not limited to state and federal securities laws),
and to such approvals by any governmental agencies or national securities
exchanges as may be appropriate or required, as determined by the
Committee.  Any shares of Common Stock delivered under the Plan shall be subject
to such restrictions as the Company may deem necessary or desirable to assure
compliance with all applicable legal requirements.


12.8. Governing Law.  The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Delaware, without
regard to principles of conflicts of laws.


12.9. No Impact on Benefits.  Incentive Awards granted under the Plan are not
compensation for purposes of calculating an Employee's rights under any employee
benefit plan, except to the extent provided in any such plan.


12.10. Securities Law Compliance.  Instruments evidencing Incentive Awards may
contain such other provisions, not inconsistent with the Plan, as the Committee
deems advisable, to comply with applicable securities laws.  The Committee may
delay a Participant’s right to exercise an Option or Stock Appreciation Right or
otherwise delay the issuance of any shares of Common Stock hereunder if it
reasonably anticipates that such exercise or the issuance of such shares would
violate any applicable securities laws.


12.11. No Right to Particular Assets.  Nothing contained in this Plan and no
action taken pursuant to this Plan shall create or be construed to create a
trust of any kind or any fiduciary relationship between the Company and any
Participant, the executor, administrator or other personal representative or
designated beneficiary of such Participant, or any other persons. Any reserves
that may be established by the Company in connection with this Plan shall
continue to be held as part of the general funds of the Company, and no
individual or entity other than the Company shall have any interest in such
funds until paid to a Participant. To the extent that any Participant or his
executor, administrator or other personal representative, as the case may be,
acquires a right to receive any payment from the Company pursuant to this Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Company.


12.12. Notices.  Each Participant shall be responsible for furnishing the
Committee with the current and proper address for the mailing of notices and
delivery of agreements and shares of Common Stock. Any notices required or
permitted to be given shall be deemed given if directed to the person to whom
addressed at such address and mailed by regular United States mail, first-class
and prepaid. If any item mailed to such address is returned as undeliverable to
the addressee, mailing will be suspended until the
 
14
 
 
 

--------------------------------------------------------------------------------

 
Participant furnishes the proper address.


12.13. Severability of Provisions.  If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provision had not been included.


12.14. Incapacity.  Any benefit payable to or for the benefit of a minor, an
incompetent person or other person incapable of receiving such benefit shall be
deemed paid when paid to such person's guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Company and other parties with respect
thereto.


12.15. Headings and Captions.  The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Plan and
shall not be employed in the construction of this Plan.


12.16. Compliance with Section 162(m) of the Code.  Notwithstanding anything
else contained in the Plan to the contrary, unless the Committee otherwise
determines at the time of grant, any Incentive Award made hereunder to an
officer who is subject to the reporting requirements of Section 16(a) of the Act
is intended to qualify as other performance based compensation within the
meaning of Section 162(m)(4)(C) of the Code, and the Committee shall not be
entitled to exercise any discretion otherwise authorized under the Plan with
respect to such award if, and to the extent that, the ability to exercise such
discretion (as opposed to the exercise of such discretion) would cause such
award to fail to qualify as other performance based compensation.


12.17. Compliance with Section 409A of the Code.  The Company intends the Plan
and any Section 409A Incentive Award to comply with Section 409A of the Code and
the Treasury Regulations promulgated thereunder, and the Plan and any Award
Agreement consisting of a Section 409A Incentive Award shall be administered in
accordance with such intent.  If a Participant, who is a “specified employee”
within the meaning of Section 1.409A-1(i) of the Treasury Regulations, becomes
entitled to payment of any Section 409A Incentive Award on account of his
termination of employment, such payment shall be made at the time specified in
his Award Agreement, provided, however, no payments under such Award Agreement
shall be made until six months and one day after such termination of employment
or the date of the Participant’s death, if earlier.


12.17. Foreign Employees.  Incentive Awards may be granted to Participants who
are foreign nationals or employed outside the United States, or both, on such
terms and conditions different from those applicable to Incentive Awards to
Participants in the United States as may be necessary or desirable, in the
judgment of the Committee, to recognize differences in currency, local law or
tax policy.  The Committee may establish procedures, including subplans and the
like, as may be necessary to comply with provisions of the laws and applicable
regulatory rulings of  other countries.


12.18. Successors and Assigns.  All obligations of the Company under the Plan
with respect to Incentive Awards granted hereunder shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business or assets of the Company, and the Plan and the
Award Agreements hereunder shall be binding on all successors and assigns of a
Participant, including, without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.


12.19. Effective Date and Term.  The amended and restated Plan was approved by
the Board on February 21, 2013 and will become effective upon the approval of
the Plan by stockholders at the 2013 Annual Meeting on April 25, 2013 (the
“Effective Date”).  The Plan will terminate on February 21, 2023 (i.e., the
tenth anniversary of the date on which it was approved by the Board), unless
sooner terminated by the Board pursuant to Section 11.
 
15